Citation Nr: 1423161	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  05-28 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a knee condition, claimed as secondary to the service-connected pes planus.

2. Entitlement to service connection for an ankle condition, claimed as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active duty from November 1977 to April 1978 and from June 1978 to June 1981 with additional service in the Reserve.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the RO that, in pertinent part, denied service connection for a knee disorder and an ankle condition, claimed as secondary to service-connected pes planus.

The Veteran had been scheduled for hearings in May 2006, March 2007, July 2008 and February 2009. In a February 2009 letter, the Veteran requested a postponement his hearing for financial reasons.

In an April 2009 letter, the RO informed the Veteran that, while he had repeatedly requested a hearing to take place somewhere closer to his home, the only location where hearings were held was at the RO.  The RO added that facilities to hold hearings were not available at other locations other than with a Veterans Law Judge in Washington, DC.

In a June 2009 brief, the representative requested that the Veteran be afforded a hearing closer to home. Accordingly, the Veteran's request for a hearing is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In January 2012, the Board, in pertinent part, denied the Veteran's claims of service connection for a knee condition and an ankle condition, both claimed as secondary to service-connected bilateral pes planus. 

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In June 2013, the Court issued a Memorandum Decision vacating the January 2012 decision and remanding the Veteran's claims for further development.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In its Memorandum Decision, the Court determined that the Board failed to adequately explain the reasons and bases for denying the Veteran's claims of service connection for a knee condition and an ankle condition, as secondary to service-connected bilateral pes planus. 

Specifically, the Court found that the Board failed to address whether the Veteran provided good cause for not attending scheduled VA examinations. 38 C.F.R. § 3.655. 

In light of the Memorandum Decision and taking account of the Veteran's assertion that he was never rescheduled for examinations, the Board finds an examination is warranted to determine the nature and likely etiology of the claimed knee and ankle conditions. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him identify all recent treatment received for his claimed knee and ankle conditions.  Based on his response, the RO should obtain copies of all outstanding records from any identified health care provider.  

2. The AOJ then should have the Veteran schedule for a VA examination to determine the nature and likely etiology of the knee and ankle conditions. The claims file should be made available to the examiner. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to: 

a) whether the Veteran has current knee or ankle disorder.  

b) whether it is at least as likely as not (50 percent probability or better) the service-connected bilateral pes planus caused or aggravated either the Veteran's knee or his ankle (or both) disability? If aggravation of either the knee or ankle disorder by the service-connected bilateral pes planus is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

The examiner must provide a complete rationale for all the findings and opinions.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications must be associated with the claims folder. He is advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655 (2013).

4. After completing all indicated development, the AOJ should readjudicate claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



